
	

114 HR 2166 IH: To amend the Internal Revenue Code of 1986 to make permanent the exclusion from gross income of discharges of qualified principal residence indebtedness.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2166
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the exclusion from gross income 
of discharges of qualified principal residence indebtedness.
	
	
		1.PERMANENT EXCLUSION FROM GROSS INCOME OF DISCHARGE OF QUALIFIED PRINCIPAL RESIDENCE INDEBTEDNESS
 Subparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking which is discharged before January 1, 2015.  